DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 7/2/2020, 12/14/2020, 7/15/2021 and 4/14/2022 have been considered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 12, 14, 15, 18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Galvano et al (2018/0278011) in view of Lenius et al (9,368,936).
With respect to claim 1, Galvano et al disclose: A light source system [ taught by figures 1A, 1B and 2 ] comprising: a light source [ taught by laser diode (DL) ]; and a semiconductor die, wherein the light source is mounted on the semiconductor die [ the second semiconductor die set forth by paragraph [0025] ], and a first driver coupled to the light source [ taught by driver circuit (4) ] and including an integrated first switch configured to control supply of a first drive current to the light source for controlling operation of the light source [ taught by electronic switch (TL) ], wherein the first driver comprises a first capacitor for storing electrical energy [ a capacitor (C) is disclosed ] for use in generating the first drive current.
Although Galvano et al discloses a capacitor, it is not explicitly shown to be used in a driver circuit wherein the stored charge is used the generate a drive current.
However, a person of ordinary skill in the art would have been motivated to apply the advantageous compact structure disclosed by Galvano et al to other driver circuits known before the time of filing of the present application such as Lenius et al, wherein figures 5C and 5D show using a switching transistor (520) to charge a capacitor (516) that, in turn, discharges to provide driving current to an LED (518).
With respect to claim 2, Lenius et al, when combined with Galvano et al as set forth above, teaches: The light source system of claim 1, wherein the first driver is configured to operate in: a charging state, during which the first capacitor stores charge received from a power supply [ taught by figure 5C ]; and an emission state, during which the first capacitor discharges to generate the first drive current, which is supplied to the light source to tum the light source on [ taught by figure 5D ].
With respect to claim 3, Lenius et al, when combined with Galvano et al as set forth above, teaches: The light source system of claim 2, wherein the first driver further comprises the first switch configured to: during the emission state, close a first drive current circuit comprising the first capacitor and the light source to carry the first drive current between the light source and the first driver [ taught by the transistor (520) in figure 5D being closed ], and during the charging state, open the first drive current circuit during the charging state to stop the supply of first drive current to the light source [ taught by the transistor (520) in figure 5C being open ].
 With respect to claim 4, Lenius et al, when combined with Galvano et al as set forth above, teaches: The light source system of claim 3, wherein the first switch is coupled between
a cathode terminal of the light source and a reference voltage of the first driver [ the transistor (520) coupled between the cathode of laser diode (518) and a reference potential (ground) ] , and wherein the first capacitor is coupled between an anode terminal of the light source and the reference voltage of the first driver [ the capacitor (516) is coupled between the anode of laser diode (518) and ground ].
	With respect to claim 5, Lenius et al, when combined with Galvano et al as set forth above, teaches: The light source system of claim 3, further comprising: a controller configured to control the first switch, so as to control switching of the first driver between the charging state and the emission state. [ figures 5C and 5D require that the transistor (520) be turned OFF and ON, thus rendering adding a controller obvious in that a person of ordinary skill would have been required to add a circuit to input and ON and OFF state ].
	With respect to claim 6, Lenius et al, when combined with Galvano et al as set forth above, teaches: The light source system of claim 5, wherein the first switch comprises a first
Transistor [ taught by column 22, line 56 ], and wherein the controller is configured to control operation of the first switch by controlling a first transistor driver signal at a gate/base terminal of the first transistor [ figures 5C and 5D show the control (ON and OFF) signals being input to the gate/base terminal of transistor (520) ].
	With respect to claim 12, Lenius et al, when combined with Galvano et al as set forth above, teaches: The light source system of claim 1, wherein the light source comprises a laser [ taught by the laser diode (518) ].
	With respect to claim 14, Galvano et al, when combined with Lenius et al as set forth above, teaches: The light source system of claim 1, wherein the light source comprises at least one terminal of a first polarity on a first surface of the light source [ taught by figure 3, electrode 23 ] and at least one terminal of a second polarity on a second surface of the light source [ taught by figure 3, electrode 21 ], and wherein the first driver is coupled to the at least one terminal of the first polarity and the at least one terminal of the second polarity such-that to permit the first drive current to flow through the light source to turn on the light source [ taught by the anode and cathode connections shown by figures 5C and 5D of Lenius et al ].
	With respect to claim 15, Galvano et al, when combined with Lenius et al as set forth above, teaches: The light source system of claim 14, wherein the second surface of the light
source is affixed to a first surface of the semiconductor die, and wherein the first driver is
coupled to the at least one terminal of the first plurality by a first plurality of bonding wires. [ this subject matter would have been obvious to a person of ordinary skill in the art because figure 1B of Galvano et al shows the mounting of the laser diode (DL) in a semiconductor die wherein bonding wires (12) are sued to coupled to the driver elements – affixing the second surface to a first surface being suggested by the act of mounting the laser diode in the semiconductor die ].
	With respect to claim 18, Galvano et al disclose: A time of flight camera system [ paragraph [0003 ] suggest the use of the disclosed device in time-of-flight (TOF) cameras ] comprising: a light source system comprising [ taught by figures 1A, 1B and 2 ]: a light source for emitting light towards an object to be imaged [ taught by laser diode (DL) ]; and a semiconductor die, wherein the light source is mounted on the semiconductor die [ the second semiconductor die set forth by paragraph [0025] ], and a first driver coupled to the light source and configured to control supply of a first drive current to the light source for controlling operation of the light source [ taught by driver circuit (4) ], wherein the first driver comprises a first capacitor [ a capacitor (C) is disclosed ]  for storing electrical energy for use in generating the first drive current;  and a photodetector for receiving light reflected from the object to the imaged.
Although Galvano et al discloses a capacitor, it is not explicitly shown to be used in a driver circuit wherein the stored charge is used the generate a drive current.
However, a person of ordinary skill in the art would have been motivated to apply the advantageous compact structure disclosed by Galvano et al to other driver circuits known before the time of filing of the present application such as Lenius et al, wherein figures 5C and 5D show using a switching transistor (520) to charge a capacitor (516) that, in turn, discharges to provide driving current to an LED (518).
	Galvano et al does not explicitly teach a photodetector for receiving light from an object imaged.
	However, paragraph [0003] of Galvano et al teaches that the field of endeavor pertinent to their device includes time-of-flight (TOF) cameras.
	Column 15, lines 16-35 of Lenius et al teach that it was known before the filing date of the present application to have required detection of light reflected from a pulsed transmitter to make a time-of-flight calculation.
	As a result, the addition of a photodetector to the device of Galvano et al, as modified in accordance with Lenius et al, would have been obvious, when using the pulse light source in a time-of-flight system. 
	Claims 21 and 22 would have been obvious because an integrated driver in the semiconductor die is suggested by the integrated structure shown by figure 1B of Galvano et al.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Galvano et al (2018/0278011) in view of Lenius et al (9,368,936), as applied to claim 2 above, and further in view of Nakamura et al (JP 2017003785 A).
The combination of Galvano et al and Lenius et al applied to claim 2 does not teach a photodetector arranged to detect light emitted from the light source, wherein the light source system is further configured to charge the first capacitor only if the photodetector detects light emitted from the light source during the preceding emission state.
Nakamura et al teaches that it was known before the time of filing of the present application to have use a photodetector (24) as a synchronous detector to start the scanning of a pulsed light source (21) across a detection region. This would read on charging the first capacitor in that charging is required to generate pulses.
It would have been obvious to have added a detector to the pulsed source produced by the combination of Galvano et al and Lenius et al, when seeking to adapt the pulse source to be used in scanning lidar systems.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Galvano et al (2018/0278011) in view of Lenius et al (9,368,936), as applied to claim 12 above, and further in view of Burroughs et al (2018/0301872).
Claim 13 would have been obvious because the combination of Galvano et al and Lenius et al teaches that the drive circuit be used with known LED devices used in lidar systems – Burroughs et al shows that a VCSEL was known before the time of filing of the present application to have been a pulse source in lidar systems.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Galvano et al (2018/0278011) in view of Lenius et al (9,368,936), as applied to claim 6 above, and further in view of Barnes et al (2019/0386460).
Claims 7 and 9 differ from the combination of Galvano et al and Lenius et al applied to claim 6 be further reciting:
a turn-on pre-driver, wherein the controller is configured to turn on the first transistor by
applying a turn-on signal to the gate/base terminal of the first transistor using the turn-on pre-driver in order to transition the first driver from the charging state to the emission state.
	This subject matter is taught by figure 10 of Barnes et al wherein the switch timing controller (1104) send an ON signal to the gate of transistor (M2) via buffer amplifier (1106b).
	a turn-off pre-driver, wherein the controller is configured to turn off the first transistor by
apply a turn-off signal to the gate/base terminal of the first transistor using the turn-off pre-driver
in order to transition the first driver from the emission state to the charging state.
	This subject matter is taught by figure 10 of Barnes et al wherein the switch timing controller (1104) sends an OFF signal to the gate of transistor (M2) via buffer amplifier (1106b).
	It would have been obvious to have used the control structure set forth by figure 10 of Barnes et al in the combination of Galvano et al and Lenius et al because the combination required means known before the time of the present application to perform the function of generating ON and OFF signals.
Allowable Subject Matter
Claims 8, 10, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19, 20 and 23 are allowed.
With respect to independent claim 19, the cited prior art, taken alone or in combination, does not teach or suggest the use of a turn-on pre-driver and voltage regulator, when these elements are taken in entire context.
Claims 20 and 23 depend on claim 19.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645